START, C. J.
Action to determine adverse claims to vacant and unoccupied land. The trial court found that the plaintiff had no title to the land, and he appealed from an order denying his motion for a new trial.
The plaintiff claimed title to the land by virtue of a tax sale made pursuant to a tax judgment against it for the taxes of 1893. The material part of such judgment, as shown by the record in this case, is in these words:

*442


This judgment is void on its face for two reasons. The attempted description of the land is fatally defective. It describes no land. Keith v. Hayden, 26 Minn. 212, 2 N. W. 495; Kern v. Clarke, 59 Minn. 70, 60 N. W. 809. Again, the attempted designation of the amount of the tax, penalty, and judgment is void for uncertainty. There is nothing on the face of the judgment to indicate what the figures used for that purpose mean. Tidd v. Rines, 26 Minn. 201, 2 N. W. 497.
Order affirmed.